PD-0356-15 & PD-0357-15
                            PD-0356&0357-15                                                            COURT OF CRIMINAL APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                     Transmitted 3/30/2015 6:14:31 PM
                                                                                                       Accepted 3/31/2015 4:47:12 PM
                                                                                                                         ABEL ACOSTA
               IN THE COURT OF CRIMINAL APPEALS OF THE STATE                                        OF TEXAS                     CLERK

                                                         AT AUSTIN

                                         RALIEGH JORDAN, APPELLANT

                                                                V.

                                        THE STATE OF TEXAS, APPELLEE

                                                 NO. 01-13-00775-CR
                                                 NO. 01-13-00776-CR

                                                            IN THE

      COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL DISTRICT OF TEXAS

                                                       AT HOUSTON
....................................................................................................................................
                                            TRIAL COURT NO. 1329597
                                            TRIAL COURT NO. 1329598

                                 IN THE 209TH JUDICIAL DISTRICT COURT

                                            OF HARRIS COUNTY, TEXAS
....................................................................................................................................
                     APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE

                                  PETITION FOR DISCRETIONARY REVIEW

                                                                                 Charles Hinton
                                                                                 P.O. Box 53719
                                                                                 Houston, Texas 77052-3719
                                                                                 832-603-1330
                         March 31, 2015                                          chashinton@sbcglobal.net
                                                                                 SBOT #09709800
                                                                                 Attorney for Appellant
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

       Comes now appellant, Raleigh Jordan, pursuant to TEX. R. APP. PROC.

68.2(c) and 10.5(b)(1) & (3), and moves the Court for an extension of time to file

appellant's petition for discretionary review, and in support shows the following:

       Rule 10.5(b)(3):

       (A) The Court of Appeals is the First Court of Appeals in Houston.

       (B) The date of the court of appeals' judgment is March 10, 2015.

       (C) The case number and style of the case in the court of appeals is No. 01-

13-00775-CR and No. 01-13-00776-CR styled Raleigh Jordan v. The State of Texas.

       (D) No motion for rehearing or en banc reconsideration was filed in the

First Court of Appeals.

       Rule 10.5(b)(1):

       (A) the deadline for filing is April 9, 2015.

       (B) the length of the extension sought is until May 11, 2015.

       (C) the facts relied upon to reasonably explain the need for an extension

are:

       Appellant's attorney has been preparing and on March 30, 2015 filed an

appellate brief in the First Court of Appeals in a capital murder appeal styled

Thanh Kim Hoang vs. The State of Texas, Docket No. 01-14-00722-CR.
      Appellant's attorney has been preparing for jury trial in the 209th District

Court in the following cases:

      1.The State of Texas vs. Curtis Babers, cause number 1299015 (sexual

assault) scheduled to start March 24, 2015, but then carried until March 30, and

now rescheduled for the week of April 13, 2015.

      2. The State of Texas vs. Depachej Johnson, cause number 1346275

(aggravated robbery) & cause number 1307808 (Burglary of Habitation) set for

April 6, 2015.

      3. The State of Texas vs. Russell Loge, cause number 1181851 (Aggravated

Sexual Assault of a Child) set for April 6, 2015.

      4. The State of Texas vs. Harry Williams, cause number 1220865 (murder) &

1220866 (aggravated assault) set for April 13, 2015.

      (D) No previous extensions have been granted.

      Wherefore, undersigned counsel prays this honorable Court to extend the

time for filing appellant's petition until May 11, 2015.

                                                     Respectfully submitted,

                                                     /s/Charles Hinton
                                                     Charles Hinton
                                                     P.O. Box 53719
                                                     Houston, Texas 77052-3719
                                                     832-603-1330
                                                  chashinton@sbcglobal.net
                                                  SBOT #09709800
                                                  Attorney for Appellant

                          CERTIFICATE OF COMPLIANCE

      Appellant certifies that the word count of this document is 508.

                                                  /s/Charles Hinton
                                                  Charles Hinton



                            CERTIFICATE OF SERVICE

      I certify that a copy of this motion has been electronically served upon Alan

Curry, Chief Prosecutor, Appellate Division, Harris County District Attorney's

Office, 1201 Franklin St., Ste. 600, Houston, Texas 77002 on March 30, 2015.

                                                  /s/Charles Hinton
                                                  Charles Hinton